Exhibit 10.2
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




                    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Agreement”), entered into as of this 28th day of April 2014, amends and
restates that certain Employment Agreement dated February 5, 2007 and amended on
October 10, 2007 and December 31, 2008 by and among American Public University
System, Inc., a West Virginia corporation (“APUS”), American Public Education,
Inc., a Delaware corporation (the “Company”) and Harry T. Wilkins (the
“Executive”).
          
WHEREAS, APUS is a wholly owned subsidiary of the Company;
          
WHEREAS, the Executive has been employed as the Executive Vice President and
Chief Financial Officer of APUS and the Company (the “Prior Positions”);


WHEREAS, the Executive, APUS and the Company desire for the Executive to cease
to serve in the Prior Positions and to take on new roles; and


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth herein.
          
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.           Employment. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, for the term set forth in Section 2 hereof and in
the position and with the duties set forth in Section 3 hereof.  For the
avoidance of doubt, APUS, the Company and the Executive mutually agree that the
Executive’s role as an officer of APUS terminated on December 31, 2013, and that
in connection therewith (a) on that date APUS was no longer be deemed to be a
party hereto, except that it will continue to be able to enforce its rights
arising prior to the date hereof, including with respect to Sections 8 and 9,
and (b) the Executive shall not be entitled to any benefits pursuant to Section
10 hereof as a result thereof.


2.           Term. The employment of the Executive by the Company shall be
deemed to have commenced on January 29, 2007, the date on which the Executive’s
employment by APUS commenced.  Unless sooner terminated as hereinafter set
forth, the term of this Agreement shall end on March 31, 2017; provided,
however, that this Agreement will automatically renew for additional one
(1)-year periods (each a “Renewal Term”) on each anniversary thereafter, unless
the Company delivers to the Executive written notice of intent not to renew at
least thirty (30) days prior to the expiration of the term or any Renewal Term.
If this Agreement is renewed for one (1) or more Renewal Terms, such Renewal
Term shall be on the basis stated herein.  For the avoidance of doubt, the
parties hereby acknowledge and agree that the Executive’s employment will not
automatically terminate or end solely as a result of the expiration of the
Agreement at the end of the term or any Renewal Term.


 
 

--------------------------------------------------------------------------------

 
 
3.           Position and Duties. The Executive shall serve as the Executive
Vice President and Chief Development Officer of the Company and the Chief
Executive Officer of National Education Seminars, Inc., an Ohio corporation and
a wholly owned subsidiary of the Company, or in another position of equal or
greater title, authority and responsibility, as assigned by the Board of
Directors of the Company (the “Board”), with duties and responsibilities as the
Chief Executive Officer of the Company may from time to time determine and
assign to the Executive. The Executive shall devote the Executive’s best efforts
and full business time to the performance of the Executive’s duties and the
advancement of the business and affairs of the Company.


4.           Place of Performance. In connection with the Executive’s employment
by the Company, the Executive shall be jointly based at the principal executive
offices of the Company and the officers of National Education Seminars, Inc.,
each of which the Company retains the right to change in its discretion, or such
other place as the Company and the Executive mutually agree.


5.           Compensation.


 
a.
Base Salary. The Company shall pay to the Executive an annual base salary (the
“Base Salary”) at the rate of $335,000 per year. The Base Salary shall be
reviewed no less frequently than annually and may be increased at the discretion
of the Compensation Committee of the Board (the “Compensation Committee”). If
the Executive’s Base Salary is increased, the increased amount shall be the Base
Salary for the remainder of the employment term hereunder, except that the
Executive’s Base Salary may be reduced at any time as part of a general salary
reduction applied to all employees of the Company with annual salaries in excess
of $150,000 (the “Senior Executive Group”) in which case the Executive’s reduced
Base Salary shall be the Base Salary for the remainder of the employment term
hereunder. Any such reduction in the Executive’s Base Salary shall be no more
than the lesser of the median of the percentage salary reductions applied to the
Senior Executive Group or twenty percent (20%). The Base Salary shall be payable
biweekly or in such other installments as shall be consistent with the Company’s
payroll procedures.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
Annual Bonus. The Executive shall be eligible to receive a bonus of up to fifty
percent (50%) of the Executive’s Base Salary for each year as determined by the
Compensation Committee in its sole discretion (the “Annual Bonus”), based upon
the achievement of certain performance goals established by the Compensation
Committee for each year.  The Executive will also be eligible to receive an
additional percentage, bringing the aggregate bonus to up to eighty percent
(80%) of the Executive’s Base Salary for each year as determined by the
Compensation Committee in its sole discretion, based upon the achievement of
certain “stretch” performance goals established by the Compensation Committee
for each year.  Any such bonus shall be paid by March 15 of the year following
the year of performance.



 
c.
Other Benefits. The Executive shall be entitled to receive such other benefits
approved by the Compensation Committee and made available to senior executives
of the Company. The Executive also shall be entitled to participate in such
plans and to receive such bonuses, incentive compensation and fringe benefits as
may be granted or established by the Company from time to time. Nothing
contained in this Agreement shall prevent the Company from changing carriers or
from effecting modifications in insurance coverage for the Executive, and the
Executive’s participation shall in all events be subject to the terms,
conditions and limitations of the Company’s benefit plans.



 
d.
Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies for senior executives of the Company, which shall be taken at
a reasonable time or times.



 
e.
Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Executive under this Agreement any
applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.



6.           Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by the Executive (in accordance with the policies
and procedures in effect for senior executives of the Company) in connection
with the Executive’s services under this Agreement. The Executive shall account
to the Company for expenses in accordance with policies and procedures
established by the Company.


7.           Relocation Expenses. The Company will pay or reimburse the
Executive for the customary and reasonable moving expenses incurred by the
Executive in connection with any subsequent relocation of Executive’s place of
performance pursuant to Section 4 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
8.           Confidential Information.


 
a.
The Executive covenants and agrees that the Executive will not ever, without the
prior written consent of the Board or a person authorized by the Board or except
as may be ordered by a court of competent jurisdiction, publish or disclose to
any unaffiliated third party (other than in the Executive’s good faith conduct
of his position and duties with the Company and on behalf of the Company or its
affiliates) or use for the Executive’s personal benefit or advantage any
confidential information with respect to Company’s or its affiliates’ past,
present, or planned business, including but not limited to all information and
materials related to any Company or its affiliates’ business, business plan,
product, service, procedure, method, technique, technology, research, strategy,
plan, customer or supplier information, customer or supplier list, financial
data, technical data, computer files, and computer software, including any of
the foregoing that is in any stage of research, development, or planning, and
any other information which the Executive obtained while employed by, or
otherwise serving or acting on behalf of, the Company or its affiliates or which
the Executive may possess or have under his control. For purposes of this
Section 8(a), confidential information is intended to include information that
is not generally known to the public or within the industries in which the
Company or its affiliates, respectively, do business, and information that
becomes generally known as a result of unauthorized disclosures for which the
Executive is responsible.



 
b.
The Executive acknowledges that the restrictions contained in Section 8(a)
hereof are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Executive agrees that in the event of a breach or threatened
breach by the Executive of the provisions of Section 8(a) hereof, the Company or
its applicable affiliate shall be entitled to obtain from any court of competent
jurisdiction, preliminary or permanent injunctive relief restraining the
Executive from disclosing or using any confidential information. Nothing herein
shall be construed as prohibiting the Company or its applicable affiliate from
pursuing any other remedies available to it for breach or threatened breach,
including, without limitation, recovery of damages from the Executive.



 
c.
The Executive shall deliver promptly to the Company on termination of
employment, or at any other time the Company may so request, all confidential
materials, memoranda, notes, records, reports and other documents and materials
(and all copies thereof), in whatever form or medium, that contain any of the
foregoing, including but not limited to computer data, files, software, and
hardware, relating to the Company’s or its affiliates’ respective businesses
that the Executive obtained while employed by, or otherwise serving or acting on
behalf of, the Company or its affiliates or which the Executive may then possess
or have under his control.

 
 
 

--------------------------------------------------------------------------------

 
 
9.           Non-Competition.


 
a.
Non-Competition. The Executive covenants and agrees that, during the Executive’s
employment hereunder and for a period of eighteen (18) months thereafter (to the
extent permitted by law), the Executive will not at any time, in the United
States or any other jurisdiction in which the Company, APUS, or NES is engaged
or has reasonably firm plans to engage in business, whether as a principal,
investor, employee, consultant, independent contractor, officer, director, board
member, manager, partner, agent, or otherwise, alone or in association with any
other person, firm, corporation, or business organization, work for, become
employed by, engage in, carry on, provide services to, or assist in any manner
(whether or not for compensation or gain) a person or entity that engages in any
business in which the Company, APUS, NES, or any of their affiliates is engaged
(a “Competing Business”), where Executive’s position or service for such
Competing Business relates to Executive’s positions with or the types of
services performed by the Executive for the Company, APUS, NES, or any of their
affiliates, or is otherwise competitive with the Company’s, APUS’, NES’, or any
of their affiliates’ products or services; provided, however, that the foregoing
will not prohibit the Executive from serving on the Board of Directors (or
comparable bodies) of other entities where the Company has given prior
permission.  Notwithstanding the foregoing, the ownership by the Executive of
less than five percent (5%) of the outstanding stock of any corporation listed
on a national securities exchange shall not be deemed a violation of this
Section 9(a).



 
b.
Injunctive Relief. The Company shall be entitled to injunctive relief to protect
its rights under this Section 9 without the necessity of posting a bond. In the
event the restrictions against engaging in a competitive activity contained in
Section 9(a) hereof shall be determined by any court of competent jurisdiction
to be unenforceable by reason of their extending for too great a period of time
or over too great a geographical area or by reason of their being too extensive
in any other respect, Section 9(a) hereof shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and over the
maximum geographical area as to which it may be enforceable and to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court in the action.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Non-Solicitation. The Executive covenants and agrees that the Executive will
not, during the Executive’s employment hereunder and for a period of eighteen
(18) months thereafter solicit, induce, entice, or encourage or attempt to
solicit, induce, entice, or encourage any employee of the Company, the Parent or
any of their affiliates to render services for any other person, firm, entity,
or corporation or to terminate his or her employment with the Company, the
Parent, or any of their affiliates.



10.           Termination of Employment.


 
a.
Death. The Executive’s employment hereunder shall terminate upon the Executive’s
death.



 
b.
By the Company. The Company may terminate the Executive’s employment hereunder
under the following circumstances:



 
i.
The Company may terminate the Executive’s employment hereunder for “Disability.”
For purposes of this Agreement, “Disability” shall mean the Executive shall have
been unable to perform all of the Executive’s duties hereunder by reason of
illness, physical or mental disability or other similar incapacity, which
inability shall continue for more than three (3) consecutive months.



 
ii.
The Company may terminate the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall mean (A) refusal by the Executive to
follow a lawful written order of the Chief Executive Officer of the Company,
Chairman of the Board or the Board, (B) the Executive’s engagement in conduct
materially injurious to the Company or its reputation, (C) dishonesty of a
material nature that relates to the performance of the Executive’s duties under
this Agreement, (D) the Executive’s conviction for any crime involving moral
turpitude or any felony, and (E) the Executive’s continued failure to perform
his duties under this Agreement (except due to the Executive’s incapacity as a
result of physical or mental illness) to the satisfaction of the Board for a
period of at least thirty (30) consecutive days after written notice is
delivered to the Executive specifically identifying the manner in which the
Executive has failed to perform his duties.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
The Company, in the sole discretion of the Board, may terminate the Executive’s
employment hereunder at any time other than for Disability or Cause, for any
reason or for no reason at all.



 
c.
By the Executive. The Executive may terminate the Executive’s employment
hereunder for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean:



 
i.
the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position as contemplated by Section 3 of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;



 
ii.
any material failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive, provided, that in no event will a failure to pay the Annual Bonus by
March 15 of the year following the performance year be considered a material
failure by the Company to comply with this Agreement;



 
iii.
after a Change of Control (as defined in Section 12) the Executive does not
continue as the Chief Development Officer, or any other office he holds at the
time of the Change of Control, of the most senior resulting entity succeeding to
the business of the Company; or



 
iv.
any material failure by the Company to comply with and satisfy Section 16(c) of
this Agreement.



In order to constitute Good Reason, Executive must provide notice to the Company
of the existence of the condition within ninety (90) days of the initial
existence.  None of the foregoing events shall constitute Good Reason if the
Executive consents in writing to such event. The Executive further understands
and agrees that none of the foregoing events shall constitute Good Reason unless
the Company fails to cure such asserted grounds for Good Reason within thirty
(30) days of its receipt of notice from the Executive. In order to terminate his
employment, if at all, for Good Reason, Executive must terminate employment
within thirty (30) days of the end of the cure period if the breach has not been
cured.
 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than pursuant to Section 10(a) hereof) shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.



 
e.
Date of Termination. For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 10(b)(i) hereof, thirty (30) days after Notice of
Termination, provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during this thirty
(30)-day period; (iii) if the Executive’s employment is terminated pursuant to
Section 10(b)(ii) or 10(b)(iii) hereof, the date specified in the Notice of
Termination; (iv) if the Executive terminates the Executive’s employment for
Good Reason pursuant to Section 10(c) hereof, the date specified in the Notice
of Termination, provided, however, that such date must occur after the cure
period provided in Section 10(c); and (v) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination. Notwithstanding the foregoing, the Executive will be deemed to have
a Date of Termination for purposes of determining the timing of any payments or
benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”).



11.           Compensation Upon Termination.


 
a.
If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay to the Executive’s estate, or as may be directed by the legal
representatives of the estate, (i) the Executive’s full Base Salary through the
Date of Termination to the extent not theretofore paid, (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, and (iii) all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination in connection with any
fringe benefits or under any incentive compensation plan or program of the
Company pursuant to Sections 5(b) and (c) hereof (the sum of the amounts
described in clauses (i), (ii) and (iii) shall be hereinafter referred to as the
“Base Amounts”), at the time these payments are due and the Company shall have
no further obligations to the Executive under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
If the Company terminates the Executive’s employment for Disability as provided
in Section 10(b)(i) hereof, the Company shall pay the Executive the following
amounts and shall have no further obligations to the Executive, provided, that,
in the case of payments to be made pursuant to section (ii) below, on or before
the sixtieth day following the Date of Termination, the Executive executes a
release of claims substantially in the form attached hereto as Appendix A and
all revocation periods applicable to such release have expired without the
release being revoked:



 
i.
an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365, and (C) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, (the sum of the amounts described in clauses (A), (B), and
(C) shall be hereinafter referred to as the “Accrued Obligations”) in a lump sum
in cash within thirty (30) days of the Date of Termination; and



 
ii.
an amount equal to the sum of (A) the Executive’s Base Salary and (B) the Annual
Bonus (to the extent Company and Executive performance were satisfying the
performance targets, adjusted for the short period, after the Date of
Termination to the end of the calendar year for an Annual Bonus and as to the
remainder of the eighteen (18)-month period following the Date of Termination,
only if net income has increased from the same period in the prior year and the
performance targets established for the successor chief development officer of
the Company and the successor chief executive officer of NES were being
satisfied for that period), in substantially equal proportionate installments in
accordance with the Company’s normal payroll practices for a period of eighteen
(18) months, commencing within sixty (60) days following Executive’s Date of
Termination, provided, that if Executive’s Date of Termination occurs within
sixty (60) days prior to the end of a calendar year, payments will commence in
the year after the Date of Termination, and in all cases, the first payment
shall include all payments Executive would have received if payments had been
continuous after the Date of Termination; provided, that payments made to the
Executive under this section shall be reduced by the sum of the amounts, if any,
payable to the Executive at or prior to the time of any payment under disability
benefit plans of the Company and which amounts were not previously applied to
reduce any payment, provided, further, that any such reduction shall be done in
a manner that complies with Section 409A of the Code.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
If the Company terminates the Executive’s employment for Cause as provided in
Section 10(b)(ii) hereof or if the Executive terminates the Executive’s
employment other than for Good Reason, the Company shall pay the Executive the
Base Amounts, and the Company shall have no further obligations to the Executive
under this Agreement.



 
d.
Except where payments are required to be made under Section 11(e), if the
Company terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates the Executive’s employment for Good Reason as
provided in Section 10(c) hereof, the Company shall pay the Executive the
following amounts and shall have no further obligations to the Executive,
provided, that, in the case of (ii) through (iv), on or before the sixtieth day
following the Date of Termination, the Executive executes a release of claims
substantially in the form attached hereto as Appendix A and all revocation
periods applicable to such release have expired without the release being
revoked:



 
i.
the Accrued Obligations in a lump sum in cash within thirty (30) days of the
Date of Termination;



 
ii.
an amount equal to the sum of (A) the Executive’s Base Salary and (B) the Annual
Bonus (to the extent Company and Executive performance were satisfying the
performance targets, adjusted for the short period, after the Date of
Termination to the end of the calendar year for an Annual Bonus and as to the
remainder of the eighteen (18)-month period following the Date of Termination,
only if net income has increased from the same period in the prior year and the
performance targets established for the successor chief development officer of
the Company and the successor chief executive officer of NES were being
satisfied for that period), in substantially equal proportionate installments in
accordance with the Company’s normal payroll practices, for a period of eighteen
(18) months, commencing within sixty (60) days following Executive’s Date of
Termination, provided, that if Executive’s Date of Termination occurs within
sixty (60) days prior to the end of a calendar year, payments will commence in
the year after the Date of Termination, and in all cases, the first payment
shall include all payments Executive would have received if payments had been
continuous after the Date of Termination;

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
for twelve (12) months after the Date of Termination, or any longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies   including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer employees of the Company and
its affiliated companies, as if the Executive’s employment had not been
terminated; provided, however, that the Company may elect, with respect to some
or all of such benefits, that in lieu of the continuation of such benefits, the
Company may pay to the Executive a lump sum payment, less applicable
withholdings for federal, state, and local taxes, equal to twelve (12) months’
premiums (at the rate and level of coverage applicable at the time of the
Executive’s termination) under the Company’s welfare benefit plans, practices,
policies and programs (at the rate and level of coverage applicable at the time
of the Executive’s termination) for the benefits for which this election is
made; provided, further, that if such a lump sum payment is not permissible
without incurring taxes under Section 409A of the Code, the Company may elect to
make twelve (12) monthly payments to the Executive to aggregate to the amounts
that would otherwise have been paid a lump sum; and provided, further, that if
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under the other plan during the applicable period of eligibility;
and



 
iv.
to the extent not theretofore paid or provided, for twelve (12) months after the
Date of Termination, the Company shall timely pay or provide to the Executive
any other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies (these other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).



 
e.
If within one hundred and eighty (180) days after a Change of Control (as
defined in Section 12), the Company terminates the Executive’s employment other
than for Cause or Disability or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 10(c) hereof, the Company
shall pay the Executive the following amounts and shall have no further
obligations to the Executive, provided, that, in the case of (ii) through (iv),
on or before the sixtieth day following the Date of Termination, the Executive
executes a release of claims substantially in the form attached hereto as
Appendix A and all revocation periods applicable to such release have expired
without the release being revoked:



 
i.
an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the effective date of
termination of the Executive’s employment (the “Change of Control Date of
Termination”), and the denominator of which is 365, and (C) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, in a lump sum in cash within thirty (30) days of the Change of
Control Date of Termination;

 
 
 

--------------------------------------------------------------------------------

 
 
 
ii.
an amount equal to the sum of (A) two (2) times the Executive’s Base Salary and
(B) two (2) times the Annual Bonus (to the extent the Company and Executive
performance were satisfying the performance targets, adjusted for the short
period), in a lump sum in cash within sixty (60) days of the Change of Control
Date of Termination, provided, that if Executive’s Change of Control Date of
Termination occurs within sixty (60) days prior to the end of a calendar year,
payments will be paid on the first payroll date in the year after the Change of
Control Date of Termination;



 
iii.
for twelve (12) months after the Date of Termination, or any longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies   including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer employees of the Company and
its affiliated companies, as if the Executive’s employment had not been
terminated; provided, however, that the Company may elect, with respect to some
or all of such benefits, that in lieu of the continuation of such benefits, the
Company may pay to the Executive a lump sum payment, less applicable
withholdings for federal, state, and local taxes, equal to twelve (12) months’
premiums (at the rate and level of coverage applicable at the time of the
Executive’s termination) under the Company’s welfare benefit plans, practices,
policies and programs (at the rate and level of coverage applicable at the time
of the Executive’s termination) for the benefits for which this election is
made; provided, further, that if such a lump sum payment is not permissible
without incurring taxes under Section 409A of the Code, the Company may elect to
make twelve (12) monthly payments to the Executive to aggregate to the amounts
that would otherwise have been paid a lump sum; and provided, further, that if
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under the other plan during the applicable period of eligibility;
and

 
 
 

--------------------------------------------------------------------------------

 
 
 
iv.
to the extent not theretofore paid or provided, for twelve (12) months after the
Date of Termination, the Company shall timely pay or provide to the Executive
Other Benefits.



 
v.
in the event that it is determined that any payment, benefit, or distribution
described in this Section 11(e) or in Section 12 made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code) or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this
Section 11(f), Section 12 or otherwise (the “Total Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then the payments due under this Agreement shall be reduced so that the Total
Payments will not result in the imposition of such Excise Tax. The payment
reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” within the meaning of Section 280G of the Code, and then reducing the
“parachute payments” in order beginning with the “parachute payment” with the
highest Parachute Payment Ratio. For “parachute payments” with the same
Parachute Payment Ratio, such “parachute payments” shall be reduced based on the
time of payment of such “parachute payments” with amounts having later payment
dates being reduced first. For “parachute payments” with the same Parachute
Payment Ratio and the same time of payment, such “parachute payments” shall be
reduced on a pro rata basis (but not below zero) prior to reducing “parachute
payments” with a lower Parachute Payment Ratio. For purposes hereof, the term
“Parachute Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable “parachute payment” for purposes of Section 280G of the
Code and the denominator of which is the intrinsic value of such “parachute
payment.” For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the entire
amount of the Total Payments shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2) and as subject to the Excise Tax, unless and
to the extent, in the written opinion of the Company’s independent accountants
and reasonably acceptable to Executive, such payments (in whole or in part) are
not subject to the Excise Tax; and (B) the value of any noncash benefits or any
deferred payment or benefit (constituting a part of the Total Payments) shall be
determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4). Notwithstanding the foregoing,
if (Y) the Total Payments exceed three (3) times the Executive’s “base amount”
as defined within Section 280G and (Z) the Executive would receive at least
$50,000 more on a net after-tax basis if the Total Payments were not reduced
pursuant to this section (after payment of the Excise Tax), then the Company
will not reduce the Total Payments and Executive shall be responsible for the
Excise Tax related thereto. For purposes of determining the net after-tax
benefit, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of the federal income taxation applicable to individuals
(without taking into account surtaxes or loss or reduction of deductions) for
the calendar year in which the Date of Termination occurs and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of the Executive’s residence on the Date of Termination.

 
 
 

--------------------------------------------------------------------------------

 
 
 
f.
No Duty to Mitigate. The Executive shall not be required to mitigate amounts
payable pursuant to Section 11 hereof by seeking other employment.



 
g.
No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of his employment, even if in breach of this Agreement, he will be
entitled only to those payments specified herein for the circumstances of his
termination, and not to any other payments by way of damages or claims of any
nature, whether under this Agreement or under any other agreements between the
Executive and the Company.



12.           Acceleration of Equity Awards. All equity awards granted to the
Executive under any equity incentive plan maintained for Company employees that
are outstanding immediately prior to the following events shall be vested and
fully exercisable as follows: (a) upon termination of the Executive’s employment
by the Executive’s death as provided in Section 10(a) hereof, (b) upon
termination of the Executive’s employment by the Company for Disability as
provided in Section 10(b)(i) hereof, or (c) upon termination of the Executive’s
employment by the Company as provided in Section 10(b)(iii) in the twelve
(12)-month period following a Change of Control or by the Executive for Good
Reason as provided in Section 10(c) in the twelve (12)-month period following a
Change of Control; provided, that for purposes of clauses (a) and (b) any equity
awards that are subject to performance conditions for a performance period not
yet completed will be deemed to be vested and exercisable in a pro-rated amount
equivalent to the portion of the performance period that has passed and assuming
achievement of the performance conditions for that period at the “target” level,
and for purposes of clause (c) any equity awards that are subject to performance
conditions for a performance period not yet completed will be deemed to be
vested and exercisable in full at the “target” level. This Agreement is intended
to amend all equity awards previously awarded to the Executive to modify vesting
as described above to the extent vesting would not otherwise accelerate under
the terms of such equity award grants. For purposes of this Agreement, “Change
of Control” means (i) the dissolution or liquidation of the Company or a merger,
consolidation, or reorganization of the Company with one (1) or more other
entities in which the Company is not the surviving entity, (ii) a sale of
substantially all of the assets of the Company to another person or entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity owning fifty percent (50%) or more of the combined voting power of all
classes of stock of the Company, provided, that if an event is a “Change of
Control” as defined in this Agreement but is not a “change in control event” as
defined in Section 409A of the Code, any payments which are the same as the
payments the Executive would have received under Section 11(d) if there had not
been a “Change of Control” will be paid at the time and in the manner specified
in Section 11(d).


13.           Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder shall be in writing and
shall be delivered, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:


 
a.
If to the Company:

American Public Education, Inc.
111 West Congress Street
Charles Town, WV 25414
Telecopy: (304) 724-3801
Attention: Chief Executive Officer


 
b.
If to the Executive, to the address set forth on the signature page hereto, or
to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of delivery) or at such time as delivery is
refused by the addressee upon presentation.



 
 

--------------------------------------------------------------------------------

 
 
14.           Severability. The invalidity or unenforceability of any one (1) or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.


15.           Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 8 and 9 hereof shall survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.


16.           Successors and Assigns.


 
a.
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.



 
b.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



 
c.
The Company will require any successor or any party that acquires control of the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.



17.           Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
18.           Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one (1) or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.


19.           Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.


20.           Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of West Virginia (but
not including the choice of law rules thereof).


21.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and it
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.


22.           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.


23.           Limitations Under Code Section 409A. Anything in this Agreement to
the contrary notwithstanding, if (a) on the date of termination of Executive’s
employment with the Company or a subsidiary, any of the Company’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code, (b) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (c) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (d) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 23, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (x) six (6) months after
the Executive’s termination date, (y) the Executive’s death or (z) such other
date as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment).
 
 
 

--------------------------------------------------------------------------------

 
 
It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.


For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.


Any amount that the Executive is entitled to be reimbursed under this Agreement
will be reimbursed to the Executive as promptly as practical and in any event
not later than the last day of the calendar year after the calendar year in
which the expenses are incurred. Any right to reimbursement or in kind benefits
will not be subject to liquidation or exchange for another benefit. The amount
of the expenses eligible for reimbursement during any taxable year will not
affect the amount of expenses eligible for reimbursement in any other taxable
year.


Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.




[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

               
AMERICAN PUBLIC UNIVERSITY
SYSTEM, INC.
                 
By:
 
/s/ Wallace E. Boston
                 
Name:
 
Wallace E. Boston
     
Title:
 
President and Chief Executive Officer
                 
AMERICAN PUBLIC EDUCATION, INC.
                 
By:
 
/s/ Wallace E. Boston
                 
Name:
 
Wallace E. Boston
     
Title:
 
President and Chief Executive Officer
                 
THE EXECUTIVE:
                 
/s/ Harry T. Wilkins
             
Harry T. Wilkins
 



 
 

--------------------------------------------------------------------------------

 


APPENDIX A


FORM OF RELEASE


[Attached]
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A


FORM OF RELEASE
 
THIS RELEASE (“Release”) is entered into this [_____] day of [_____], 20[__], by
and among American Public University System, Inc., a West Virginia corporation
(“APUS”), American Public Education, Inc., a Delaware corporation (the
“Company”) and Harry T. Wilkins (the “Executive”).


WHEREAS, the Company, APUS and the Executive are parties to that certain Amended
and Restated Employment Agreement, dated as of [________], 2014 (the “Employment
Agreement”), which provides that certain severance payments and other benefits
be made and provided by the Company to the Executive following termination of
the Executive’s employment under certain circumstances; and


WHEREAS, as a condition of receiving such severance payments and in accordance
with the terms of the Employment Agreement, the Executive has agreed to enter
into this Release;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereto agree as
follows:
 
1.          Separation and Payment. The Executive performed his duties in
accordance with the Employment Agreement through [_______].  The Executive’s
Date of Termination (as such term is defined in Section 10(e) of the Employment
Agreement) is [_______].  The Executive shall be entitled to the compensation
and benefits set forth in Section 11 of the Employment Agreement, subject to
compliance with the terms of the Employment Agreement and this Release.  Other
than the payments referred to in Section 11 of the Employment Agreement, the
Executive has been paid all compensation due and owing to him under this Release
and under any employment or other contract the Executive has or may have had
with the Company (including but not limited to the Employment Agreement) or from
any other source of entitlement, including all wages, salary, bonuses, incentive
payments, profit-sharing payments, leave, severance pay or other benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
2.          Release. On behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, the Executive hereby releases and
forever discharges the Company, and any and all of the affiliates (excluding
members), officers, directors, employees, agents, counsel, and successors and
assigns of the Company, from any and all complaints, claims, demands, damages,
lawsuits, actions, and causes of action, whether known, unknown or unforeseen,
arising out of or in connection with any event, transaction or matter occurring
or existing prior to or at the time of his execution of this Release, which he
has or may have against any of them for any reason whatsoever in law or in
equity, under federal, state, local, or other law, whether the same be upon
statutory claim, contract, tort or other basis, including without limitation any
and all claims arising from or relating to his employment or the termination of
his employment and any and all claims relating to any employment contract
(including but not limited to his Employment Agreement), any employment statute
or regulation, or any employment discrimination law, including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1866 and the
Equal Pay Act of 1963, all as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Family and
Medical Leave Act and the Fair Labor Standards Act, all as amended. The
Executive agrees, without limiting the generality of the above release, not to
file any claim or lawsuit seeking damages or other relief and asserting any
claims that are lawfully released in this paragraph. The Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief and damages concerning the claims that are lawfully released in this
paragraph. The Executive represents and warrants that he has not previously
filed or joined in any such claims against the Company or any of its affiliates,
and that he has not given or sold any portion of any claims released herein to
anyone else, and that he will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such assignment or
transfer. THE EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A
GENERAL RELEASE (EXCEPT AS PROVIDED HEREIN) AND THAT BY SIGNING THIS RELEASE,
THE EXECUTIVE IS SIGNING AND AGREEING TO THIS RELEASE. Notwithstanding any term
or provision of this Release or the Employment Agreement to the contrary, and
specifically notwithstanding the foregoing releases, this Release does not
relate to, and the Executive does not release, any rights the Executive may have
with respect to any of the following: (a) any claim of the Executive for the
payments and benefits due to his under the Employment Agreement and this
Release; (b) any contribution, indemnity, or other claim the Executive may have
under the Charter or Bylaws of the Company (or any successor or similar
provision), under any applicable policy of insurance, or under applicable law as
a result of any action, suit or proceeding (whether civil, criminal,
administrative or investigative) by reason of the fact that the Executive is or
was a director, officer, executive or agent of the Company or serves or served
any other enterprise at the request of the Company; (b) any claim relating
solely to the validity of this Release under the ADEA, as amended; (d) any
non-waivable right to file a change with the U.S. Equal Employment Opportunity
Commission; or (e) any rights that may not be waived as a matter of law.
  
3.          No Admission. The Parties agree that nothing contained in this
Release shall constitute or be treated as an admission of liability or
wrongdoing by either of them.


4.          No Obligation to Hire. The Executive agrees that neither the Company
nor any of its subsidiaries or affiliates have any obligation to hire, reemploy
or reinstate the Executive in the future.  The Executive agrees that he will not
apply for employment with the Company or any of its subsidiaries or affiliates.


5.          Cooperation and Non-Disparagement. The Executive agrees to cooperate
with the Company and its affiliates to the extent reasonably requested by the
Company for the purpose of transitioning his duties and responsibilities.  Such
cooperation shall include, but is not limited to, at the Company’s request
during the six (6) months following his Date of Termination, the Executive
making himself available by telephone to answer questions regarding any matter
or project in which he was involved while employed by the Company or its
affiliates.  The Executive further agrees that, other than as may be required by
law or as part of a governmental investigation or proceeding, he shall make no
statements disparaging the Company or any of its subsidiaries, affiliates,
officers, directors, employees, or any of its business practices.
 
 
 

--------------------------------------------------------------------------------

 
 
6.          Modification; Severability. The Parties agree that if a court of
competent jurisdiction finds that any term of this Release is for any reason
excessively broad in scope, duration, or otherwise, such term shall be construed
or modified in a manner to enable it to be enforced to the maximum extent
possible. Further, the covenants in this Release shall be deemed to be a series
of separate covenants and agreements. If, in any judicial proceeding, a court of
competent jurisdiction shall refuse to enforce any of the separate covenants
deemed included herein, then at the option of the Company, wholly unenforceable
covenants shall be deemed eliminated from this Release for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.
 
7.          Certain Representations. The Parties represent and acknowledge that
in executing this Release such Party does not rely and has not relied upon any
representation or statement made by the other Party or the other Party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Release or otherwise.
 
8.          Entire Agreement. This Release, together with the Employment
Agreement contains the entire agreement between the Parties relating to the
subject matter of this Release, and may not be altered or amended except by an
instrument in writing signed by both Parties hereto.
 
9.          Assignment. This Release and the rights and obligations of the
Parties hereunder may not be assigned by either Party without the prior written
consent of the other Party.
 
10.          Binding Agreement. This Release shall be binding upon and inure to
the benefit of the Parties and their respective representatives, successors and
permitted assigns.
 
11.          Waiver. Neither the waiver by either Party of a breach of or
default under any of the provisions of this Release, nor the failure of such
Party, on one (1) or more occasions, to enforce any of the provisions of this
Release or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.
 
12.         Further Assurances. The Parties agree to take or cause to be taken
such further actions as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms, and conditions of this Release.
 
13.         Governing Law. This Release, for all purposes, shall be construed in
accordance with the laws of the State of West Virginia without regard to
conflicts of law principles. Subject to paragraph 14 below, any action or
proceeding by either of the Parties to enforce this Release shall be brought
only in a state or federal court located in the State of West Virginia, and the
Parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.
 
 
 

--------------------------------------------------------------------------------

 
 
14.         Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Release, including the obligations to make payments pursuant to
the Employment Agreement, any modification or extension hereof, or any breach
hereof (including the question whether any particular matter is arbitrable
hereunder) shall be settled exclusively by arbitration, in the District of
Columbia in accordance with the rules of the American Arbitration Association
then in force (the “Rules”).  Such arbitration shall be effected by
arbitrator(s) appointed by the American Arbitration Association in accordance
with the Rules.  The Parties hereto agree to abide by all awards and decisions
rendered in an arbitration proceeding in accordance with the foregoing, and all
such awards and decisions may be filed by the prevailing Party with any court
having jurisdiction over the person or property of the other Party as a basis
for judgment and the issuance of execution thereon.  The fees of the
arbitrator(s) and related expenses of arbitration shall be apportioned among the
Parties as determined by the arbitrator(s).  Unless otherwise agreed by the
Parties to the arbitration, all hearings shall be held, and all submissions
shall be made by the Parties, within thirty (30) days of the date of the
selection of the last arbitrator, and the decisions of the arbitrator(s) shall
be made within thirty (30) days of the later of the date of the closing of the
hearings or the date of the final submissions by the Parties.  The Parties
consent to the jurisdiction of the Courts of the District of Columbia and of the
United States District Court for the District of Columbia, for all purposes in
connection with the arbitration.  The Parties consent that any process or notice
of motion or other application to either of said courts, and any paper in
connection with arbitration, may be served by certified mail, return receipt
requested, or by personal service, or in such other manner as may be permissible
under the rules of the applicable court or arbitration tribunal, provided that a
reasonable time for appearance is allowed.
 
15.         Acknowledgment. With respect to the Release in paragraph 2 above,
Executive agrees and understands that he is specifically releasing all claims
under the Age Discrimination in Employment Act (29 U.S.C. § 621 etseq.), as
amended. The Executive acknowledges that he has read and understands this
Release and executes it voluntarily and without coercion. The Executive further
acknowledges that he has had full opportunity to consult with an attorney prior
to executing this Release, and that he has been advised in writing herein to do
so. In addition, the Executive has been given twenty-one (21) days, to consider,
execute, and deliver this Release to the Chairman of the Board of Directors of
the Company at the Company’s principal business address, unless the Executive
voluntarily chooses to execute this Release before the end of the twenty-one
(21)-day period. The Executive understands that he has seven (7) days following
his execution of this Release to revoke it in writing, and that this Release is
not effective or enforceable until after this seven (7)-day period. For such
revocation to be effective, notice must be delivered to the Company at the
Company’s principal business address, addressed to the attention of the Chairman
of the Board of Directors, no later than the end of the seventh calendar day
after the date by which the Executive signed this Release. The Executive
expressly agrees that, in the event he revokes this Release, this Release shall
be null and void and have no legal or binding effect whatsoever, and he shall
not be entitled to the payments described in paragraph 1 above, other than the
Base Amounts, including pursuant to the Employment Agreement. The Parties
recognize that he may elect to sign this Release prior to the expiration of the
twenty-one (21)-day consideration period specified herein, and the Executive
agrees that if he elects to do so such election is knowing and voluntary and
comes after full opportunity to consult with an attorney.


 [Signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Release, or have
caused this Release to be duly executed on their behalf, as of the day and year
first hereinabove written.
 

           
AMERICAN PUBLIC UNIVERSITY
SYSTEM,  INC.
 
               
By:  
       
Name:  
       
Title:  
           
AMERICAN PUBLIC EDUCATION, INC.
                     
By:  
       
Name:  
       
Title:  
           
THE EXECUTIVE:
                           
Harry T. Wilkins 
       

 